Citation Nr: 0601483	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  04-15 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date prior to July 16, 2003, for 
the grant of service connection for a lumbar spine sprain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Counsel



INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1970.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.      


FINDING OF FACT

A claim of entitlement to service connection for a low back 
disorder was not received by VA until July 16, 2003.


CONCLUSION OF LAW

The criteria for an effective date prior to July 16, 2003, 
for entitlement to service connection for a lumbar spine 
sprain have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Prior to the February 2004 adjudication of 
the claim of entitlement to service connection for a lumbar 
spine sprain, VA notified the veteran by a letter dated in 
September 2003 that VA would obtain all relevant evidence in 
the custody of a Federal department or agency.  He was 
advised that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment for his claimed disability, or to provide a 
properly executed release so that VA could request the 
records for him.  The Board notes that the RO's September 
2003 letter informed the veteran of the requirements needed 
to establish entitlement to service connection.  This 
notification, however, would also apply to the "downstream" 
issue of entitlement to an earlier effective date.  See 
VAOPGCPREC 8-03; 69 Fed. Reg. 25180 (2004).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  
The claims file contains all pertinent evidence, and the 
issue of an earlier effective date is decided on the evidence 
of record, and providing a current examination or obtaining 
other additional evidence is not relevant to this issue.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the duty to notify and 
assist reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

II.  Analysis

The date of entitlement to an award of service connection is 
the day following separation from active service or the date 
entitlement arose, if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2005).  An informal claim is 
"[a]ny communication or action indicating an intent to apply 
for one or more benefits."  38 C.F.R. § 3.155(a) (2005).  VA 
must look to all communications from a claimant that may be 
interpreted as applications or claims - formal and informal - 
for benefits and is required to identify and act on informal 
claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 
198 (1992).  If VA fails to forward an application form to 
the claimant after receipt of an informal claim, then the 
date of the informal claim must be accepted as the date of 
claim for purposes of determining an effective date.  Id. at 
200.  

The veteran separated from service in November 1970, and no 
claim for compensation was received in the first year after 
service separation.  Since the claim at issue was not 
received within one year of service separation, the 
effective date for service connection would be the later of 
the date of receipt of claim or the date entitlement arose.  
Here, the RO granted entitlement to service connection for a 
lumbar spine sprain, effective July 16, 2003, the date the 
RO indicated in its rating decision that the original claim 
for service connection was received by VA.  On that date, 
the RO received an executed VA Form 21-4138, Statement in 
Support of Claim, in which the veteran reported experiencing 
back pain.

The veteran contends that the effective date for entitlement 
to service connection should be in November 1994, September 
1995, or November 1995, when he initially filed a claim for 
service connection.  A review of the record, however, shows 
no claim for a lumbar spine disorder received prior to July 
16, 2003.  

In August 1994, the RO received a VA Form 21-526, Veteran's 
Application for Compensation or Pension, in which the veteran 
claimed that Agent Orange exposure in service caused skin and 
nerve sensitivity.  On Agent Orange VA examination in 
November 1994, the veteran described neck pain and tingling 
around his shoulders, and chronic neck pain was diagnosed.  A 
claim of entitlement to service connection for chronic neck 
pain was denied by VA in December 1994, and correspondence 
between VA and the veteran regarding Agent Orange exposure 
and associated neck pain continued for several years 
thereafter.  These submissions, dated in the 1990s, consist 
of statements addressing the neck, not the lumbar spine, but 
the veteran is now asserting that the neck disability and his 
service-connected lumbar spine disability are essentially the 
same impairment.  This contention holds no merit.  In short, 
the evidentiary record summarily shows the veteran did not 
identify a claim for a low back disorder in any communication 
dated prior to July 16, 2003.  The distinction between his 
neck disability and his service-connected low back disability 
is clear from the record.  The RO developed and adjudicated 
these claims separately, and there is no underlying disorder 
or overlap of symptomatology that would otherwise suggest the 
neck claim included a low back disorder claim; the 
adjudicated claim of neck pain involved Agent Orange exposure 
and its effects on skin and nerve sensitivity, whereas the 
low back disorder involved an orthopedic disability of the 
lumbar spine.

The Board notes that treatment records can be considered an 
informal claim for an increase or to reopen a claim, but are 
not used as an informal claim for an initial claim for 
service connection, which requires a communication or action 
that identifies the benefit sought.  38 C.F.R. § 3.155; 38 
C.F.R. § 3.157 (2005).  In this case, the medical evidence 
does not show and the veteran does not contend the treatment 
records contain a communication identifying a specific claim 
for compensation due to a low back disorder.  Although the 
competent medical evidence shows the veteran was treated by 
VA in 2003 for low back pain, a lumbar spine sprain was not 
factually ascertainable until diagnosis in January 2004, 
indicating that the correct effective date for service 
connection for a lumbar spine disorder is January 10, 2004, 
the date entitlement arose.  See 38 C.F.R. § 3.400(b)(2).  

Accordingly, an effective date for service connection for a 
lumbar spine disorder prior to July 16, 2003, is not 
warranted.


ORDER

An effective date prior to July 16, 2003, for entitlement to 
service connection for a lumbar spine sprain is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


